DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two sheath layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 8, the phrase less than 50 broken filaments per linear inch is unclear.  What filaments are being referred to?  No filaments are taught as being present in Claim 1, so it is unclear what filaments are being broken.
In regards to Claim 15, the phrase the core yarn is unclear.  Which core yarn?  Claim 1 says a core comprising at least one yarn.
In regards to Claim 17, the phrase the yarn in the core is unclear.  Which yarn in the core?  Claim 1 says a core comprising at least one yarn.
In regards to Claim 18, the phrase for a medical device, a suture, a load bearing orthopedic application, an artificial tendon or ligament, a component for tissue repair, and an actuation cable, or a fixation device is unclear.  Is Applicant’s intent to choose between to options as listed; one where the cable must be seven things at once, or a fixation device?  This is how the claim appears to currently read.  Examiner would suggest that the term and should be removed.
	In regards to Claim 19, the phrase less than 50 broken filaments per linear inch is unclear. What filaments are being referred to?  No filaments are taught as being present in the claim, so it is unclear what filaments are being broken.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Lorch (5771673) in view of Tam et al (20160122918).
Lorch teaches a structure (Figure 1 comprising an untwisted core comprising Kevlar (Column 4, lines 4-5) having a denier of 8-1100 (Column 4, line 6) and a first diameter, and an untwisted sheath structure comprising Dyneema yarns (Column 4, lines 11-13) having a denier of 8-125 (Column 4, line 14) and a second diameter, with the braided structure having a diameter of 60-650 µm (Table, first entry, 0.0 8mm). While Lorch essentially teaches the invention as detailed, it teaches that the sheath is wrapped instead of braided to reduce production cost (Column 1, lines 45-47).  Lorch by considering such cost, however, is aware of braided sheathes.  Tam teaches a braided sheath structure for a similar use (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a braided sheath, so as to provide better strength and abrasion resistance to the structure.  While more expensive to produce, braided sheathes are understood to be of higher quality that the sheath of Lorch, which is used based on a design compromise.
about 30 to about 152 µm, the Table of Lorch teaches several embodiments.  The difference between the first embodiment and the second embodiment is the addition of a single filament of Dyneema.  The diameter of the first embodiment is 0.08 mm, and the diameter of the second embodiment is 0.10 mm.  As such, it is obvious that the single filament of Dyneema is 0.02 mm, which would be considered by Examiner to be about 30 µm.
In regards to Claim 5, while Lorch does not specifically state that the first diameter ranges from about 30 µm to about 333 µm, it does teach several embodiments.  As detailed above, if the single filament of Dyneema is 0.02 mm, then the remaining of the structure is 0.06 mm.  The Grilon filament would have a diameter that is counted in that 0.06 mm.  As such, the remainder would be considered by Examiner to be about 333 µm.
In regards to Claim 6, this is inherent of Dyneema.
In regards to Claim 13, Tam teaches utilizing a braided sheath having 10-90 ppi (Paragraph 42).
In regards to Claims 7-12, 19, and 20, these limitations and test results are based on a core/sheath structure having the materials as claimed.  The combination of Lorch in view of Tam as detailed above has the identical structure and materials.  As such, any test performed on the structure of the combination will produce the same results as that of the claimed invention.
In regards to Claim 18, the structure of the combination is capable of use as an actuation cable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,745,855. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both each the same braided structure of core and sheath.  While the instant application claims the diameter of the filaments of the sheath and core, the ‘855 teaches filament counts that, in consideration of the diameter of the overall braided structure, would obviously possess the diameters as claimed in the instant application.
As such, Claims 1, 2, and 5 are found in Claim 1 of the ‘855 patent.
Claim 4 is obvious as braids have two sets of bias yarns, each of which could be considered a layer as best understood.
Claim 6 is found in Claim 4 of the ‘855 patent.
Claim 7 is found in Claim 5 of the ‘855 patent.
Claim 8 is found in Claim 6 of the ‘855 patent.
Claim 9 is found in Claim 7 of the ‘855 patent.
Claim 10 is found in Claim 8 of the ‘855 patent.
Claim 11 is found in Claim 9 of the ‘855 patent.
Claim 12 is found in Claim 10 of the ‘855 patent.
Claim 13 is found in Claim 11 of the ‘855 patent.
Claim 14 is found in Claim 12 of the ‘855 patent.
Claim 15 is found in Claim 13 of the ‘855 patent.
Claim 16 is found in Claim 14 of the ‘855 patent.

Claim 18 is found in Claim 16 of the ‘855 patent.
Claim 19 is found in Claim 17 of the ‘855 patent.
Claim 20 is found in Claim 18 of the ‘855 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Zachariades et al (20110197564) Figure 2 and the European Patent (0523743) Claims teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732